Case 1:20-cv-22942-KMM Document 44 Entered on FLSD Docket 12/01/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              1:20-cv-22942-Moore-Becerra
  ___________________________________
                                         :
  CHRISTINA MARIE MCLAUGHLIN,            :
                                         :
              Plaintiff,                 :
                                         :
  v.                                     :
                                         :
  FLORIDA INTERNATIONAL                  :
  UNIVERSITY, et. al.                    :
                                         :
              Defendants.                :
  ____________________________________:

    THE UNITED STATES DEPARTMENT OF EDUCATION AND SECRETARY OF
    EDUCATION ELISABETH DEVOS’S MOTION TO DISMISS THE PLAINTIFF’S
   FIRST AMENDED COMPLAINT UNDER RULES 12(b)(1) AND 12(b)(6) FOR LACK
     OF SUBJECT MATTER JURISDICTION AND FAILURE TO STATE A CLAIM

         Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the United States

  Department of Education and Elisabeth D. Devos, in her official capacity as Secretary of

  Education, (hereinafter, the “Federal Defendants”), respectfully move this Court to dismiss with

  prejudice all counts of Plaintiff’s first amended complaint [D.E. 10] directed towards the Federal

  Defendants: Count I (Violation of Plaintiff’s First Amendment Right of Freed of Speech and

  Political Expression); Count III (Violation of Plaintiff’s Fourteenth Amendment and Florida

  Constitutional Right to Equal Protection of the Law); Count IV (U.S. Department of Education’s

  Breach of Legal Obligation to Properly Enforce a Student FERPA Complaint); Count VII (Fraud);

  Count VIII (Civil Conspiracy); Count IX (Breach of Fiduciary Duty); and Count X (Negligence).

  In support of their motion, the Federal Defendants attach to this motion a memorandum of points

  and authorities and relevant exhibits.




                                                  1
Case 1:20-cv-22942-KMM Document 44 Entered on FLSD Docket 12/01/2020 Page 2 of 4



                                           Respectfully submitted,


                                           ARIANA FAJARDO ORSHAN
                                           UNITED STATES ATTORNEY


                                           By: _/s/ John S. Leinicke
                                           JOHN S. LEINICKE, ESQ.
                                           Assistant United States Attorney
                                           Court I.D./Bar No. 64927
                                           Email: John.Leinicke@usdoj.gov
                                           99 N.E. 4th Street, 3rd Floor
                                           Miami, Florida 33132
                                           Tel.: 305.961.3212
                                           Counsel for Defendants U.S. Dept. of
                                           Education and Elisabeth D. Devos, in her
                                           official capacity as Secretary of Education.




                                       2
Case 1:20-cv-22942-KMM Document 44 Entered on FLSD Docket 12/01/2020 Page 3 of 4




                                   CERTIFICATE OF SERVICE

  I hereby certify that on December 01, 2020, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record parties identified on the attached Service List in the manner specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.



                                                By: s/John S. Leinicke____________
                                                JOHN S. LEINICKE
                                                Assistant United States Attorney



                                           SERVICE LIST


  Diana McLaughlin, Esq.
  10661 Airport Pulling Road, Suite 9
  Naples, FL 34109
  Tel: 239 330 6332
  drdiana@dianamclaughlin.com
  FBN: 84479
  Attorney for Plaintiff


  Lourdes E. Wydler
  F.B.N. 71981
  lew@marrerolegal.com
  Oscar E. Marrero
  F.B.N. 372714
  oem@merrerolegal.com
  Marrero & Wydler
  2600 Douglas Road, PH-4
  Coral Gables, FL 33134
  Tel: 305 446 5528
  Fax: 305 446 0995
  Attorneys for State Defendants


                                                   3
Case 1:20-cv-22942-KMM Document 44 Entered on FLSD Docket 12/01/2020 Page 4 of 4



  JOHN S. LEINICKE
  Assistant U.S. Attorney
  Court ID Bar No. 64927
  United States Attorney’s Office
  Southern District of Florida
  99 N.E. 4th Street, 3rd Floor
  Miami, Florida 33132-2211
  Tel: 305 961 9212
  john.leinicke@usdoj.gov
  Counsel for Defendants
  U.S. Department of Education
  Secretary Elisabeth Devos




                                       4
